 1
 2
 3
                                                                           U.g.FILED--`
 4                                                                  CLERK,
                                                                        __D~sro~~r COURT

 5                                                                  ~ FEB 20 2~Z0
 6                                                                   __
                                                               ^`"'r
                                                               ".'Y ~`~~ ~' „r ;~~ OFCAUFORNIA
 7                                                             '_         ._--        DEPUTY

 g
                 IN THE UNITED STATES DISTRICT COURT
 9
              FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11
12                                            Case No. 20-MJ-806
     UNITED STATES OF AMERICA,
13                                            ORDER OF DETENTION
                     Plaintiff,
14                                            [Fed. R. Crim. P. 32.1(a)(6);
                     v.                        18 U.S.C. § 3143(a)(1)]
15
     BRIAN GONZALEZ-SANTOS,
16
                     Defendant.
17
18
19
20                                            I.
21         On February 20, 2020, Defendant made his initial appearance in this district
22   following his arrest on the petition for revocation of supervised release and warrant
23   for arrest issued in the District of Arizona on January 6, 2020. Deputy Federal
24   Public Defender("DFPD")Christy O'Connor was appointed to represent
25   Defendant. Defendant submitted on the Pretrial Services Officer's
26   recommendation of detention.
27
28                                                 II.
 1         Pursuant to Federal Rule of Criminal Procedure 32.1(a)(6) and 18 U.S.C. §

 2   3143(a) following Defendant's arrest for alleged violations) of the terms of

 3   Defendant's ❑probation / ~ supervised release,

 4         The Court finds that

 5         A.      ~     Defendant has not carried his burden of establishing by clear

 6   and convincing evidence that Defendant will appear for further proceedings as

 7   required if released [18 U.S.C. § 3142(b-c)]. This finding is based on:

 8              ~ allegations in the petition: defendant is charged with failing to comply

 9              with drug testing requirements and for testing positive for drug use.

10              ~ no available sureties

11              ~ unverified background information

12
           Thus, Defendant has not demonstrated a willingness to abide by court orders
13
     and the Court is not convinced that the defendant will abide by its order to appear
14
     for future court appearances if released on bail.
15
16
17         B.      ~     Defendant has not carried his burden of establishing by clear
18         and convincing evidence that Defendant will not endanger the safety of any
19         other person or the community if released [18 U.S.C. § 3142(b-c)]. This
20         finding is based on:
21              ~ allegations in the petition (see above)
22              ~ admitted use of methamphetamine
23
24
25
26
27
28

                                               2
 1                                        III.

 2         IT IS THEREFORE ORDERED that the defendant is remanded to the

 3   custody of the U.S. Marshal to be removed to the District of Arizona forthwith.

 4
     Dated: February 20, 2020
 5
                                                   /s/
 6
                                               ALKA SAGAR
 7                                        UNITED STATES MAGISTRATE JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            3
